DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over RUIZ DELGADO et al. (US 2014/0177747) in view of FAXER  et al. (US 2017/0288751).
With regard claim 1, RUIZ DELGADO et al. discloses a user equipment device (UE) comprising: 
a radio (Fig.8 elements 812 and 801 and para.81); and
a processor (para.115, CPU) operably coupled to the at least one radio and configured to cause the UE to:
establish a connection with a base station (para.81, 91-92, where the STA terminal (UE) receives data stream from the AP101 (base station));
receive, from the base station, control information (para.43, 82, where the pilot signal in the data stream can be considered as the control information from AP101 (base station)) for reporting channel state information (para.94, CSI feedback);
perform one or more measurements (para.83 and 84, where channel estimation 805, based on the values of the extracted pilot symbols, estimates the quality of the transmission with regard to the SNR perceived by each Antenna 812 from each transmitting antenna at AP 101.);
determine the channel state information based on the one or more measurements (para.88, where the rough and complementary feedbacks are CSI type feedback (para.49));
select a method of encoding the channel state information with reduced overhead (para.88 and 38-39, where for "rough" and "complementary" feedback information the STA performs quantization of some values to send them back to AP 101 that results in reducing overhead);
generate, based on the one or more measurements and the method of encoding, at least two channel state information reports (para.88-89 and 94, where the two channel state information reports are rough and complementary CSI feedbacks) and include complementary portions of the channel state information (para.88-89 and 94, where the two channel state information reports are rough and complementary CSI feedbacks); and
transmit the at least two channel state information reports to the base station (para.88-89).
RUIZ DELGADO et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the method of encoding includes beam splitting.
	However, FAXER et al. teaches wherein the method of encoding includes beam splitting (para.186) in order to reduce the feedback overhead (para.102). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the method of encoding includes beam splitting as taught by RUIZ DELGADO et al. into FAXER’s feedback creation circuitry 806 (Fig.8) so as to reduce the feedback overhead.
With regard claim 5, RUIZ DELGADO et al. further discloses wherein the at least two channel state information reports are transmitted at different times (para.88). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,992,360.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 10,992,360 and instant application recites the limitations—
U.S. Patent No. 10,992,360
Instant Application
Claim 1
A method for managing a base station, the method comprising: 
at the base station:
Claim 15 
A method for managing a base station, the method comprising: at the base station:
establishing a connection with a user equipment device (UE);
establishing a connection with a user equipment device (UE);
transmitting, to the UE, control information for reporting channel state information, wherein the control information specifies;
transmitting, to the UE, control information for reporting channel state information, wherein the control information specifies;
at least one technique for reducing overhead associated with reporting channel state information;
at least one technique for reducing overhead associated with reporting channel state information;
a plurality of layers including 3 or more layers; a plurality of L beams; and a plurality of N subbands;
a plurality of layers including 3 or more layers; a plurality of L beams; and a plurality of N subbands;
receiving, from the UE, a first channel state information report according to the control information, wherein the first channel state information report omits at least one coefficient; and
receiving, from the UE, a first channel state information report according to the control information, wherein the channel state information report omits at least one coefficient; and
interpreting the first channel state information report according to the at least one technique for reducing overhead associated with reporting channel state information.
interpreting the first channel state information report according to the at least one technique for reducing overhead associated with reporting channel state information.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Allowable Subject Matter
Claims 6-14 are allowed.
Claims 2-4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2019/0229791 is cited because they are put pertinent to the wireless communications relates to efficiently providing high-resolution CSI feedback. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633